           Case 7:21-mj-01435-UA Document 3 Filed 02/11/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York


                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                   February 11, 2021
BY EMAIL

The Honorable Andrew E. Krause
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Alvino Fountain, 21 Mag. 1435

Dear Judge Krause:

       The complaint in the above-referenced case was originally filed under seal. On February
8, 2021, the defendant was arrested. As a result, the Government respectfully requests that the
Court unseal the complaint.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney


                                           By:     /s/ Derek Wikstrom
                                                   Derek Wikstrom
                                                   Assistant United States Attorney
                                                   Tel: (914) 993-1946

SO ORDERED:



_____________________________________
HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE
February 11, 2021
